920 F.2d 586
Roulette BLAIR, Petitioner-Appellee,v.Daniel J. McCARTHY, et al., Respondents-Appellants.
No. 87-6690.
United States Court of Appeals,Ninth Circuit.
Dec. 4, 1990.

On Remand from the United States Supreme Court.
Before FARRIS, POOLE and FERGUSON, Circuit Judges.

ORDER

1
The Supreme Court, --- U.S. ----, 111 S.Ct. 377, 112 L.Ed.2d 391 has issued the following order in this case by reason of the litigation having become moot:


2
The judgment is vacated and the case is remanded to the United States Court of Appeals for the Ninth Circuit with directions that it instruct the United States District Court for the Central District of California to vacate its order and dismiss the petition for a writ of habeas corpus as moot.  United States v. Munsingwear Inc., 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed. 36 (1950).


3
The district court is ordered to comply with the direction set forth in the order.